Citation Nr: 9932167	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-26 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
major depressive disorder, single episode.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A December 1998 rating action denied service connection for 
liver disease and a total disability rating based on 
individual unemployability.  These matters have not been 
appealed and are not addressed in this decision.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim on appeal has been 
obtained.

2. The veteran's service-connected major depressive disorder, 
single episode, is manifested by no more than considerable 
social and industrial impairment.

3. The medical evidence of record does not demonstrate that 
the veteran's service-connected major depressive disorder, 
single episode, causes more than reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for major 
depressive disorder, single episode, are met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9434 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9434 (before November 7, 1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an increased evaluation for his 
service-connected major depressive order, single episode, 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).


Pertinent Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. 
§ 4.2 (1999).  However, as in this case, where the issue is 
the assignment of an initial rating for a disability, 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on facts found, and the Board must 
consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The record reflects that the veteran failed, without excuse, 
to report for a scheduled VA examination in September 1998, 
and that adequate notice was sent to two addresses, including 
his address of record.  VA regulations provide that when a 
claimant fails to report for a scheduled medical examination 
in conjunction with an original compensation claim without 
good cause the determination shall be made based upon the 
evidence of record.  See 38 C.F.R. § 3.655.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1.  

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.

The schedular criteria for evaluation of psychiatric 
disabilities were amended, effective November 7, 1996, in 
order to update the portion of the rating schedule that 
addresses mental disorders, ensure that it uses current 
medical terminology and unambiguous criteria, and reflect 
medical advances.  See 61 Fed. Reg. 52695 (1996) (to be 
codified at 38 C.F.R. § 4.125 to § 4.130).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  Thus, the veteran's 
psychiatric disorder must be evaluated under both the old and 
the new rating criteria to determine which version is most 
favorable to the veteran.  

The Ratings Schedule, prior to the November 1996 amendments, 
provided a noncompensable rating for major depressive 
disorder when there were psychiatric symptoms which might 
somewhat adversely affect relationships with others, but 
which did not cause impairment of working ability and a 10 
percent disability rating when there is evidence of emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating 
required evidence of definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people. Psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  The Ratings Schedule provided a 50 percent 
disability rating for PTSD when there was evidence of 
considerable impairment of social and industrial 
adaptability; 70 percent required evidence of severely 
impaired ability to establish and maintain effective or 
favorable relationships with people; and 100 percent required 
evidence of total isolation, totally incapacitating 
psychoneurotic symptoms and a demonstrable inability to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9434 (before November 7, 1996).

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1999).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1999).

The veteran's service-connected major depressive disorder is 
rated under 38 C.F.R. § 4.132, Diagnostic Code 9434 (1999).  
A 100 percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 10 percent evaluation is provided for occupational and 
social impairment with mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during the periods of significant stress, or, 
symptoms controlled by continuous medication.  38 C.F.R. § 
4.130 (1999).

Analysis

Service medical records show that the veteran was referred 
for a mental health evaluation July 1996.  At that time he 
was diagnosed with adjustment disorder with mixed disturbance 
of emotions and conduct and physical symptoms, as well as 
schizoid personality disorder.  The attending physician felt 
that the magnitude of the veteran's personality disorder was 
severe enough to warrant Administrative Separation.  The note 
indicates that the veteran's level of functioning on active 
duty demonstrated persistent difficulties of negotiating both 
the academic and administrative aspects of service and that 
he was felt by his command to be unsafe around dangerous 
equipment.

In August 1996 the veteran was referred for evaluation after 
verbalizing suicidal ideation to his roommate.  He was 
reporting decreased ability to function, 0 to six panic 
attacks per day, decreased sleep, increased suicidal thoughts 
and intentions, and possession by violent demons.  Mental 
status examination revealed anxious tone, marked anxiety, 
increased intensity of affect with constricted range, stilted 
tangential speech, poor insight and fair judgment.  The 
diagnoses were adjustment disorder with mixed disturbance of 
emotions, conduct, and physical symptoms; panic disorder 
without agoraphobia, schizoid personality disorder, and 
assigned a Global Assessment of Functioning (GAF) score of 
45.  As a result of the evaluation the veteran was 
recommended for administrative separations due to inability 
to adjust and severe personality disorder. (emphasis in the 
original).  The separation examination noted adjustment 
disorder, panic disorder and schizoid personality disorder.  
A note from September 1996 indicates that the veteran 
responded positively to a very low dose of medication.  He 
felt like he was doing better, and that medication controlled 
the symptoms.

The veteran underwent a VA psychological examination in 
February 1997.  The examiner described the veteran's 
psychiatric history and subjective complaints, noting that 
the claims folder was not available for review.  The 
Minnesota Multiphasic Personality Inventory was considered 
invalid because the veteran did not respond to a sufficient 
number of items for the test to be deemed reliable.  The 
Beck-Depression Inventory was consistent with a moderate-
severe level of depression.  Several severe symptoms endorsed 
were being unable to work, waking up early and being unable 
to return to sleep, and being too tired to do anything.  
Moderate symptoms included having no real satisfactions and 
having difficulty making decisions.  The majority of the 
symptoms he endorsed were mild.  His score on the Mississippi 
Scale was below the cutoff score for a diagnosis of post-
traumatic stress disorder, but well above the mean for those 
with psychological problems.   The examiner concluded that 
the veteran likely met the criteria for schizotypal 
personality disorder and experienced transient psychotic 
episodes in response to the stress of the military 
environment.  It was also possible that he was suffering from 
an atypical psychotic disorder with schizotypal traits.  The 
examiner felt that further evaluation was necessary to make a 
definitive diagnosis.  A diagnosis of major depression, 
single episode was also warranted.  A current GAF score of 42 
was assigned

Orange County Mental Health Service records from March 1997 
show that the veteran was requesting medication for delusions 
and dysphoric mood.  He was sleeping 4 hours per night and 
his energy was low.  The veteran was reporting that physical 
symptoms included numbness, tingling and panic attacks (i.e. 
hyperventilation).  His speech was of high quantity, 
expression was appropriate and movement was slowed.  Some 
impaired memory was shown, intelligence presented in the 
average range, he was fairly accurate on proverbs and slow, 
but accurate on serial sevens.  Mood was anxious and 
dysphoric and affect was restricted.  

With regards to history, the veteran reported that his 
attacks came infrequently.  He acknowledged some suicidal 
ideation and dysphoria since 1996.  He had held many jobs in 
the past five years and had quit his most recent job after 3 
weeks.  His longest period of work was 6 months.  The 
diagnoses were: delusional disorder, persecutory type; and 
adjustment disorder with anxiety and depressed mood.  A GAF 
score of 34 was assigned.  A note from later in that month 
shows that the veteran reported no auditory of visual 
hallucinations since he began his medication.  On that date 
he reported some anxiety almost leading to a panic attack.  

By June 1997, Orange County records indicate that the 
auditory hallucinations were pretty well controlled, that his 
medication relaxed him and helped him to have restful sleep 
during normal hours, and he denied suspicious feelings.  The 
veteran was verbal, tight in associations and relevant in his 
answers.  There was no evidence of paranoid ideation, and 
there was no suicidal or homicidal ideation.  The physician 
commented that the medication had no significant side 
effects.

VA Medical Center records show that the veteran received 
inpatient treatment in May 1998.  The veteran complained of 
severe anxiety, saying that he felt like he was having a 
heart attack because he was about to be evicted from his 
parents' senior housing apartment.  He reported psychotic 
ideations, hallucinations, chest pain, shortness of breath, 
rage, hopelessness, decreased energy with anhedonia, and 
decreased attention and concentration.  There were no 
suicidal, homicidal or paranoid ideations or hallucinations 
observed during the hospitalization.  There were no cognitive 
impairments and his judgment was relatively on the fair side.  
During the hospital course the veteran's medication was 
changed.  Stress anxiety decreased and the veteran responded 
to treatment without side effects.  He was stable at the time 
of discharge with no limitations on activity.  The discharge 
diagnoses were as follows: panic disorder, schizotypal 
personality disorder, dependent personality disorder and 
borderline traits.

VA records show that the veteran failed to report for 
scheduled VA examination in September 1998.  No adequate 
reason for his failure to report was offered.  

After consideration of all of the evidence of record, the 
Board finds that entitlement to an evaluation of 50 percent 
is warranted for major depressive disorder, single episode 
under both the old and new criteria.  The Board notes the 
history of symptoms during active duty, which were 
characterized as transient psychotic episodes in response to 
the stress of the military environment by the February 1997 
VA examiner.  The psychologist did not have the claims folder 
available and based many of his findings on the history 
reported by the veteran.  Psychological testing was not 
entirely reliable, but did show a significant degree of 
depression.  The private clinical records reflect treatment 
for psychotic symptoms, but note a good response from 
medication,  The Board notes the 5 days of inpatient 
treatment at a VA Medical Center in May 1988, with no 
observed suicidal or homicidal ideation and no paranoid 
delusions or hallucinations.  Ideally, the veteran should be 
afforded a psychiatric examination to determine what symptoms 
are due to his service-connected psychiatric disability and 
which are due to his non service-connected personality 
disorder.  The veteran failed to report for the scheduled VA 
psychiatric examination, and the Board must evaluate his 
disability on the evidence available.   Resolving doubt in 
his favor, the Board finds that the veteran's psychiatric 
disability results in considerable social and industrial 
inadaptability and meets the old and new criteria for a 50 
percent rating.  However, the degree of social and industrial 
impairment has not been shown to be severe and his 
psychiatric symptomatology do not more nearly approximate the 
revised criteria for a 70 percent rating.  

In addition to 38 C.F.R. § 4.130, Diagnostic Code 9434, the 
Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is in favor 
of a 50 percent rating for major depressive disorder, single 
episode.



ORDER

Entitlement to an evaluation of 50 percent for a major 
depressive disorder, single episode, is allowed, subject to 
the regulations governing the award of monetary benenfits.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

